Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/2022 has been entered.
 

Examiner’s Note
Examiner contacted applicant's representative Aslam A. Jaffery (Reg. No. 51841) on June 10, 2022 and suggested an examiner's amendment to put the claims in condition for allowance.  In particular, the proposed amendments include changing claim 1 "a trusted application" to "the trusted application", amending claims 3 and 12 so that the dependent claims further limit the limitations inherited from the respective independent claims, and amending claims 6 and 15 to change "running" to "runs". Applicant's representative agreed and emailed a Word document containing the proposed examiner's amendment to examiner on June 10. See Examiner's Amendment below.

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given via telephone conversation and email from Attorney Aslam A. Jaffery (Reg. No. 51841) on June 10, 2022.

The application has been amended as follows:

Amendments to the Claims:
This listing of claims will replace prior versions, and listings, of claims in the application:
Listing of Claims: 
1.	(Currently Amended) An apparatus comprising:
a processor to execute a trusted application;
an input/output (I/O) device; and 
an I/O subsystem circuitry to:
establish a secured channel between the I/O subsystem circuitry and the [[a]]trusted application running on the apparatus, wherein to establish the secured channel comprises to receive a security key shared with the trusted application running on the apparatus;
receive, in response to an establishment of the secured channel, I/O data from the I/O device via an unsecured channel, wherein the I/O data is received via a communication channel between the I/O subsystem circuitry and the I/O device, wherein the communication channel is not encrypted;
encrypt, in response to a receipt of the I/O data, the I/O data using the security key shared with the trusted application that is to process the I/O data, wherein the encrypted I/O data is associated with and defines initialization parameters that include flow control information relating to the I/O data and further include one or more of a packet size, a header size, or a header format, wherein the packet size relates to a packet that includes the encrypted I/O data and information relating to full-duplex communication; and
transmit the encrypted I/O data to the trusted application via the secured channel, wherein the secured channel has a data transfer rate that is higher than a data transfer rate of the unsecured channel between the I/O device and the I/O subsystem circuitry, wherein to transmit the encrypted I/O data comprises to transmit metadata associated with the encrypted I/O data to the trusted application via the secured channel, wherein the data transfer rate of the secured channel is based on a size of the metadata.

3.	(Currently Amended) The apparatus of claim 1, wherein to encrypt the I/O data comprises to encrypt, in response to an additional[[a]] receipt of additional additional I/O data using the security key.


6.	(Currently Amended) The apparatus of claim 1, wherein the trusted application runs 


12.	(Currently Amended) The method of claim 10, wherein encrypting the I/O data comprises encrypting, in response to an additional[[a]] receipt of additional additional I/O data using the security key.


15.	(Currently Amended) The method of claim 10, wherein the trusted application runs 




Response to Amendment
This communication is in response to the amendment filed on 04/07/2022. The Examiner acknowledges amended claims 1, 3-7, 10, 12-16, and 19-20. Claims 2, 8-9, 11, 17, and 18 have been canceled. No claims have been added. Claims 1, 3-7, 10, 12-16, and 19-20 are pending and claims 1, 3-7, 10, 12-16, and 19-20 are allowed.  Claims 1, 10, and 19 is/are independent. 

The rejection(s) of claims under 35 U.S.C. § 112 are withdrawn.


Claims 1, 3, 6, 12, and 15 have been amended with this Examiner’s amendment.
Applicant's arguments (page 8, 2nd paragraph to page 10, 1st paragraph)/amendments have been fully considered and are persuasive.
	
		
Response to Arguments
Applicant's arguments (page 8, 2nd paragraph to page 10, 1st paragraph) filed 04/07/2022 have been fully considered and are persuasive. The rejection to the claims 1, 3-7, 10, 12-16, and 19-20 have been withdrawn in view of the applicant’s amendment and persuasive arguments.

Allowable Subject Matter
Claims  1, 3-7, 10, 12-16, and 19-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The prior art of record (in particular, Durham U.S. Publication 20170171194 (hereinafter "Durham") in view of Case U.S. Publication 20160364343 (hereinafter "Case"), in view of Ahmad U.S. Patent 9916129 (hereinafter "Ahmad"), in view of Pappachan U.S. Patent 20170024570 (hereinafter "Pappachan")) does not expressly disclose all the limitations recited in independent claim(s) and the combination of their features thereon. With respect to independent claim(s) 1 the closest prior art does not disclose at least the following limitations in the recited context:
encrypt, in response to a receipt of the I/O data, the I/O data using the security key shared with the trusted application that is to process the I/O data, wherein the encrypted I/O data is associated with and defines initialization parameters that include flow control information relating to the I/O data and further include one or more of a packet size, a header size, or a header format, wherein the packet size relates to a packet that includes the encrypted I/O data and information relating to full-duplex communication; 

Rather, Durham discloses if authorized software is verified as authorized, a secret key is provided to the authorized software. The authorized software uses the secret key to later decrypt data provided by a device.  The Durham system may identify parameters to select a key and then encrypt data from a corresponding device using this key. Upon subsequently reading the data from memory, trusted software may decrypt the data [Durham para. 18, 26, 45]. 
However, Durham does not disclose at least the features of claim 1 quoted above.  
To this, Case adds reading data from memory which is then automatically encrypted with a key that is shared at the other end of an I/O channel. In this way, an I/O buffer may facilitate streaming of I/O data from one device to another using in-line encryption [Case, para. 68, 82]. Ahmad adds DMA transfer transactions may attempt to read data from a source buffer at a rate that is faster than the rate at which data is placed in the source buffer. A DMA transfer controller may write data at a faster rate than the data can be removed from the buffer and processed by the I/O device [Ahmad, 2:57-3:7]. Pappachan adds a security engine may transmit data over a protected DMA channel to a TIO software component, and a cryptographic engine will encrypt the data with a key assigned to the DMA channel, which is also known to the TIO software component. Only the TIO software component may decrypt the value [Pappachan, para. 57]. 
However, the combination of Durham, Case, Ahmad, and Pappachan does not teach at least the features of claim 1 quoted above.  

Independent claims 10 and 19 recite features analogous to the features of claim 1 and are also allowable for the same reasons as independent claim 1. 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
.


	
	
	
	
	
For the reasons described above, the prior art of record does not disclose, with respect to independent claim(s) 1, 10, and 19, features corresponding to those of independent claim(s) 1, 10, and 19 in their respective contexts. Therefore, the independent claim(s) 1, 10, and 19 is/are allowed.

Dependent claims 3-7, 12-16, and 20 are allowed in view of their respective dependence from independent claim(s) 1, 10, and 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD H LOUIE whose telephone number is 571-272-0036.  The examiner can normally be reached on Monday-Friday 9 AM-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung W. Kim can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOWARD H. LOUIE/Examiner, Art Unit 2494                                                     
	
/THEODORE C PARSONS/Primary Examiner, Art Unit 2494